Title: James Madison to James Maury, 29 April 1831
From: Madison, James
To: Maury, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 29 1831.
                            
                         
                        The mail has just brought us information, in one instance under your own hand & name, that you have
                            safely reached the land of your birth. I welcome you to it; and hope at an early day to welcome you at my own domicil,
                            where I shall be able to express all the feelings awakened by your unexpected and gratifying visit. Meantime accept from
                            Mrs. M. & myself all our best wishes.
                        
                        
                            
                                James Madison
                            
                        
                    